DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites, on lines 4-5, “adjuster charging the tilt of the optical member,” which is grammatically incorrect. Perhaps the phrase “the adjuster changing the tilt of the optical member” would be more appropriate.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a transfer belt configured to transfer the pattern for positional deviation correction to a medium.” However, pg. 15 lines 20-25 disclose that the pattern 
For the purpose of examination, it will be interpreted that the transfer belt is an intermediate transfer belt configured to transfer a toner image to the medium, and that the pattern is formed on the transfer belt.

Claims 2-6 are indefinite for depending from claim 1.

Claims 7-8 are indefinite for substantially the same reasons as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (US 5963240 A, hereinafter Shinohara) in view of Abe (JP 2010181572 A).
As to claim 1, Shinohara teaches an image forming apparatus, comprising: 
a light beam scanner 3 (fig. 1) configured to scan an image bearer 2BK by a light beam according to data on a pattern 79 (fig. 27) for image positional deviation correction (col. 17 lines 38-46 and col. 18 lines 19-27); 

a transfer belt 9; 
a sensor 73a, 73b configured to read the pattern for image positional deviation correction to obtain an amount of image positional deviation (col. 14 lines 17-22  and col. 17 lines 38-46); 
a skew correction device 34, 36, 46, 50 configured to adjust a tilt of an optical member of the light beam scanner 3 according to a skew amount to correct a skew and perform the image positional deviation correction according to the amount of image positional deviation (as taught by col. 17 line 38 through col. 18 line 18); and 
circuitry (i.e. the overall control structure of the apparatus including CPU 113 – fig. 42-43A) configured to drive the skew correction device (as taught in col. 19 lines 30-61, which teaches that the CPU 113 executes control to rotate the cam 34, which changes the tilt angle of mirror 19BK; the Examiner notes that col. 17 lines 38-46 teaches that Shinohara’s method of skew correction is applicable to all the colors of the image forming aparatus) before the image positional deviation correction (e.g. the circuitry can execute control to drive the skew correction device for a past deviation correction on a previous day before a current positional deviation correction is performed).
Shinohara does not teach that the transfer belt is configured to transfer the pattern for positional deviation correction to a medium.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shinohara to use an intermediate transfer belt and to print the correction pattern on the intermediate transfer belt as taught by Abe, since such modifications would be a simple substitution of one method of transferring an image to a sheet and of using a correction pattern for another for the predictable result that sheets are still successfully printed and deviations are still successfully corrected.
Shinohara as modified teaches that the transfer belt 114 (Abe) is configured to transfer the pattern for positional deviation correction to a medium (see the 112b rejection of this claim above for the examiner’s interpretation; the transfer belt is an intermediate transfer belt and carries the correction pattern; additionally, the image forming apparatus is capable of being used such that a correction pattern is printed to a sheet). 

As to claim 2, Shinohara teaches wherein the skew correction device 34, 36, 46, 50 includes a stepping motor 36 (col. 8 line 18) and an adjuster 36, 46, 50, the adjuster is attached to an outside of a rotation shaft of the stepping motor (see fig. 12 – note that the motor 36 in fig. 12 is obscured by a bracket 48) so as to have a backlash BL (fig. 36), an end of the adjuster (e.g. an end of the worm gear 50 of the adjuster) being 
It is noted that col. 17 lines 27-33 of Shinohara teaches that the “3rd Embodiment,” on which the Examiner relies, is applied to the image forming apparatus shown in fig. 1 and is “operated in the previously described manner.” As best understood by the Examiner, this means that the 3rd Embodiment applies to the “1st Embodiment” (col. 7 line 65) and “2nd Embodiment” (col. 13 line 52), both of which are discussed prior to the 3rd embodiment, wherein the 2nd embodiment contains backlash BL and control for removing the backlash BL (col. 16 lines 50-58; it is noted that in the 1st embodiment, backlash is completely avoided by using a spring 52 – see col. 8 lines 49-60). 
If Applicant argues that the 3rd embodiment of Shinohara has the coil spring 52 of the 1st embodiment of Shinohara such that there is never any backlash BL, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Shinohara to remove backlash using nd embodiment of Shinohara, instead of by using the spring 52 of the 1st embodiment of Shinohara, since such a modification would be a simple substitution of one method of eliminating backlash for another for the predictable result that the control still successfully “follows the ideal value of movement faithfully and reduces dislocation” (Shinohara, col. 17 lines 20-26).

As to claim 3, Shinohara teaches wherein the circuitry causes the stepping motor 36 to rotate normally by a predetermined amount (according to the amount of skew that is to be corrected).

As to claim 4, Shinohara teaches wherein the circuitry causes the stepping motor 36 to rotate reversely by a predetermined amount (see fig. 37, step 32).

As to claim 5, Shinohara teaches wherein the circuitry causes the stepping motor 36 to rotate in a same direction (i.e. a rotation direction of the motor 36 in which the mirror 19BK is pushed away from the stepping motor 36; as taught in fig. 37 and col. 16 lines 50-58, the circuitry can rotate the motor 36 selectively in either a forward or reverse direction) with a rotation direction (i.e. a rotation direction of the motor 36 in which the mirror 19BK is pushed away from the stepping motor 36) at an end of operation (e.g. a skew correction operation in which the mirror 19BK is pushed away from the motor 36 by the cam 34) performed before a correction (e.g. a correction performed during a later use of the image forming apparatus).



Claim 7 is rejected similarly to claim 1 because the apparatus of Shinohara as modified can be used to perform the method of claim 7. Specifically, Shinohara as modified teaches a method of correcting image positional deviation, comprising scanning an image bearer 2BK (Shinohara) by a light beam (using light beam scanner 3) according to data on a pattern 79 (Shinohara) for image positional deviation correction;  
developing a latent image of the pattern (with developing device 4BK of Shinohara) for positional deviation correction, the pattern for positional deviation correction being formed on the image bearer 2BK (Shinohara) by the scanning;
transferring the pattern for positional deviation correction to a medium (see the 112b rejection of this claim above for the examiner’s interpretation; the transfer belt 114 of Abe is an intermediate transfer belt and carries the correction pattern; additionally, the transfer belt of Abe is capable of being used to print a correction pattern onto a sheet); 
reading the pattern (via sensors 73a-b of Shinohara) for image positional deviation correction to obtain an amount of image positional deviation (in Shinohara, see col. 14 lines 17-22  and col. 17 lines 38-46); 
adjusting a tilt of an optical member 19BK (Shinohara) of a light beam scanner 3 (Shinohara) according to a skew amount to correct a skew (as taught in col. 19 lines 30-
performing the image positional deviation correction according to the amount of image positional deviation after the tilt of the optical member is changed (e.g. during a previous correction).

Claim 8 is rejected similarly to claim 1 because the apparatus of Shinohara as modified contains all the structure of claim 8. Specifically, Shinohara as modified teaches an image forming apparatus, comprising means 3 (Shinohara) for scanning an image bearer 2BK (Shinohara) by a light beam according to data on a pattern 79 (fig. 27 of Shinohara) for image positional deviation correction; 
Means 4BK (Shinohara) for developing a latent image of the pattern for positional deviation correction, the pattern for positional deviation correction being formed on the image bearer 2BK (Shinohara) by the means for scanning; 
means 114 (Abe) for transferring the pattern for positional deviation correction to a medium (see the 112b rejection of this claim above for the examiner’s interpretation; the means 114 of Abe for transferring the pattern is an intermediate transfer belt and carries the correction pattern; additionally, the intermediate transfer belt 114 of Abe is capable of being used to transfer a correction pattern to a sheet); 

means 34, 46, 50 (Shinohara) for adjusting a tilt of an optical member 19BK (Shinohara) of the means for scanning according to a skew amount to correct a skew and performing the image positional deviation correction according to the amount of image positional deviation (in Shinohara, col. 19 lines 30-61, teaches that the CPU 113 executes control to rotate the cam 34, which changes the tilt angle of mirror 19BK according to detected skew); and 
means 36 for driving the means for adjusting before the image positional deviation correction (i.e. the motor 36 can drive the means for adjusting during a previous deviation correction before a present deviation correction).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080253786 A1 teaches in fig. 7 that a lens’s angle is adjusted with a motor 42 via a gear unit 41
US 5559594 A teaches in col. 41 lines 8-61 that backlash is removed by driving a motor a certain way, but the backlash is caused by removing a sheet
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                                                                                                                                                                                             
/JILL E CULLER/           Primary Examiner, Art Unit 2853